DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office action is in response to correspondence dated December 22, 2020.
Claims 1, 3-5, 7-8, 10-12, 14-15, and 17-19 are amended.  Claims 1-20 are pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11, 13-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arhin et al., US PGPUB 20150154167 A1 ("Arhin"), in view of Miranda-Steiner, US PGPUB 2013/0129142 ("Miranda"), in further view of Sarin, US PGPUB 2017/0372282 A1 ("Sarin").
	Per claim 8, specifically, Arhin teaches a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations in par 066: " executes instructions may include or otherwise have access to computer readable media such as storage media, computer storage media, or data storage devices (removable and/or non-removable)."
	Per claim 15, specifically, Arhin teaches one or more computers in par 069: "The image annotation system comprises a network accessible server 100. The server 100 comprises a processor 102 and a memory 104. The memory 104 has stored thereon computer instructions which, when executed by the processor 102, provides an item linking utility 106 and may provide a statistical tracking utility 107" and par 075: " It shall be appreciated that the administrator may be an individual or entity operating the 
	Per claims 1, 8, and 15, which are similar in scope, Arhin teaches receiving, at a server, an image sharing request sent by a first device used by a first user, the image sharing request including at least one image to be shared, location information associated with the image, and text information associated with the image, the location information including location coordinates recorded by the first device during capture of the at least one image in par 0111: "a user may access an image and select from within the image an item to be labelled. The user may manually input information into one or more user fields" and par 0114: "The user may further provide input to additional user fields of the label if desired. For example, the user may input a comment for the item in a comment field…  The image annotation utility may be operable to determine the location, or an approximate location, at which the user is located based on location data obtained by the location module, and can correspondingly provide the user with suggested inputs based on textual representations of the location data." That it is an image sharing request is taught in par 0130: "The image viewing utility enables the user to access and view the annotated image, including accessing the websites linked to that image by the one or more labels. The image viewing utility may further enable the user to share the annotated image by, for example, sending the annotated image to a recipient by SMS, email, a proprietary messaging application, through a social network, to a blog or photo sharing website, etc. For example, the image may appear on a social network "feed" along with a supporting comment or other accompanying information enabled by the social network."
	Arhin then teaches storing, by the server, the image, the text information, and the location information in par 0112: "The image annotation utility may store a copy of the annotated image on the memory of the mobile device and/or cause the mobile device to upload a copy of the annotated image to the server for storage on memory."
	Ahrin then teaches sending, by the server to the first device used by the first user, an identifier of the particular object in par 069, where the "image annotation system" comprises a server.  See par 069:  "Referring to FIG. 1, an image annotation system is shown. The image annotation system comprises a network accessible server 100."  Then, in pars 0123 and 0127, the server sends to the first device used by the first user, an identifier of the particular object.  This is because the "item linking utility" accesses each "annotated" image stored on the memory of the server.  The annotated image gets "further labeled by the item linking utility," and then "sends a copy of the annotated image to the mobile device."  In doing so, this annotated image "can replace the previously stored copy on that user's mobile device."  
	That the annotations include an identifier of the particular object is taught in par 076 where "Identification fields are used to store identifying information regarding a particular image," and in par 0115 where annotation includes identification: "the image annotation utility may provide input to one or more identification fields of the label."  
	Then, Ahrin teaches wherein the first device shares, to a second device used by a second user, location information associated with the particular object, after receiving the identifier of the object in par 0133 where the user of the mobile device can share the annotated image with other users, see par 0133: "A recipient may receive location field is taught as a part of the identification information: "and a generated location field to identify the location at which the image was captured."  Ahrin specifically teaches a second device in pars 0251 and 0252 where the users to whom the image was shared view the image on a mobile device, and in par 0222 where a "plurality of mobile devies" is taught for a "plurality of social users."  
	Arhin then teaches sending, by the server to the second device used by the second user associated with the first user: the identifier of the object in par 0133: "A recipient may receive the annotated image and/or an image for which annotations can be retrieved from the server. The user may select particular recipients to whom to send the image or could share the image generally."  This therefore teaches additionally, that the identifier is sent, in addition to the location (the annotated image sends both, which is why par 0133 teaches both limitations).  Annotations teach an identifier of the object as shown in par 0105: "Additionally the image annotation utility may constrain the listing of possible field entries based on labels previously stored on the memory of the server. In specific examples, fields of a label can be considered to represent a particular hierarchy. For example, a first user field may be a retailer name and a second user field may be a product name."
	Arhin then teaches instructions to be executed by the second device when the at least one image is displayed on a page on the second device, the instructions including at least one service operation that is selectable by the second user on the same page that displays the at least one image without a need to redirect to another page in Fig 5 where "Mobile user (2) views labeled image and interacts with a labeled selection" then "Mobile user (2) selects search or find similar, or find accessories."  That there is a service operation that is selectable on the same page that displays the at least one image, and that there is not a need to redirect to another page, is taught in Fig 17, where in pars 0252-0256 there are labeled options including liking, loving, wanting, having to rate.  See also Fig 18 where a promotional message is presented, which under a broadest reasonable interpretation is also a service operation.  
	Arhin then teaches receiving, by the server, a service operation request from the second device the second operation request including the identifier and being associated with the at least one service operation in Fig. 5 where "Request is sent to company server and can perform targeted, relevant and efficient search based on labeled selections."  Under a broadest reasonable interpretation, a search is a service operation because it is an operation that performs a service offered by the provider—searching for a result.  Also in pars 0252-0256 where a like or similar button is pressed, this under a broadest reasonable interpretation is a service operation request because the user is interacting with the device on the above taught service operation and the outcome is received by the server.  
	Arhin then teaches in response to receiving the service operation request, sending, by the server, service information associated with the particular object to the second device in Fig 5 where "Results are returned to Mobile user (2) 
	Arhin then teaches wherein the service information includes operations configured to be executed by the second device associated with the second user in Fig. 5 where "Mobile user (2) can then share image through e-mail, facebook, twitter, myspace, and other online channels through mobile device, make an online purchase, and then repeat the cycle."  Making an online purchase is an operation configured to be executed by a second device because it is "mobile user (2)," teaching the second device.  
	Arhin does not teach identifying, by the server, a plurality of objects based on the location coordinates included in the location information, wherein identifying the plurality of objects includes searching a database of service objects for the service objects matching the location information 
	determining, by the server, a particular service object of the plurality of service objects based upon matching the text information with service information associated with each of the plurality of service objects
	Miranda teaches automatic extraction of data from and tagging of a photo having an image of identifiable objects.  See Abstract.  
	Miranda teaches identifying, by the server, a plurality of objects based on the location coordinates included in the location information, wherein identifying the plurality of objects includes searching a database of objects for the objects matching the location information in par 032, where the longitude and latitude of a photo identifies "all buildings" which teaches a plurality of objects: "When the 
	Miranda then teaches determining, by the server, a particular object of the plurality of objects based upon matching the text information with service information associated with each of the plurality of objects in par 031, where pattern matching is performed on an identified object in the image, and in par 034, identified objects in the image are used to identify the image.  In par 034, "word matching" is performed to obtain results, which is a part of the "recognized/identified objects" in the photo (not the metadata). Then, in par 036, it is clarified that objects in the image include displayed text in the image, which teaches matching the text information with service information associated with each of the plurality of objects.  See par 031: "The images resulting from the Picture DB search can then be used to perform pattern matching 224 to more specifically identify the object in the image. In certain embodiments, a score can be provided for how similar the images of objects resulting from the Picture DB search are to the identified object in the image undergoing the image recognition process," and par 034: "Returning to FIG. 1, the extracted metadata and recognized/identified objects in the photo can then be used to obtain additional information for the photo by being used in querying databases for Word matching can be performed to obtain results from the query. This step can include using geographical information, date/time information, identified objects in the image, or various combinations thereof to query a variety of databases to obtain related information about objects in the photo and events occurring in or near the photo."  Objects include "displayed text" as taught in par 036: "Objects include, but are not limited to, faces, people, products, characters, animals, plants, displayed text, and other distinguishable content in an image."
	  That this happens with each of the plurality of objects is taught in par 031 where a database is queried "Picture DB" which contains images (plural).  Then, as taught in par 031, the pattern matching is performed to "more specifically identify the object in the image."  See par 031: "The names and/or labels resulting from the Identification DB query can then be used to query a database (e.g., "Picture DB") containing images to find images associated with the names and/or labels 223.  The images resulting from the Picture DB search can then be used to perform pattern matching 224 to more specifically identify the object in the image. In certain embodiments, a score can be provided for how similar the images of objects resulting from the Picture DB search are to the identified object in the image undergoing the image recognition process."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the tagging of images and providing service operations to a second device teaching of Arhin with the identifying an object based on location and text by searching a database of objects for the object matching the location and text information teaching of Miranda because one would be motivated to automate 
	Though under a broadest reasonable interpretation, Arhin likely teaches service object with its products, of which can be used for services (see Figs 17 and 18 where shampoo and spray bottles are shown), Arhin does not conclusively teach service object and therefore a third reference will be used for that purpose.  
	Sarin teaches using images from a social network to process split transactions.  See abstract.
	Sarin teaches service object in par 061: "Additionally, image 1002 with tag 1004 and tags 1006a-c may be used to determine all the transaction participants in the split transaction processed by user 102."  The transaction is the service object because it is inclusive of the service being paid for.  This is because transactions are the completion of a contract which includes an exchange in consideration for a product or service.  This is further taught in Fig 2A where the service object is shown in the image 1002, which depicts a restaurant meal.
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the image tagging teaching of Ahrin in 
	Per claims 2, 9, and 16, which are similar in scope, Ahrin, Miranda, and Sarin teach the limitations of claims 1, 8, and 15, above.  Ahrin does not teach sending the identifier and the instructions is performed based on a predetermined policy.
	Sarin teaches sending the identifier and the instructions is performed based on a predetermined policy in par 021: "Thus, once the payment provider determines that the user processed a split transaction using the online posted data and the tags of the other users (as well as any linking selection made by the user to link the split transaction to the online posted data), the payment provider may determine that the other users in the transaction are required to provide reimbursement to the user for their respective portions in a reimbursement transaction."  The processing of the split transaction is the predetermined policy because the system takes in information that determines others are responsible and communicates what they are responsible for to them.  
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the image tagging teaching of Ahrin and 
	Per claims 3, 10, and 17, which are similar in scope, Ahrin, Miranda, and Sarin teach the limitations of claims 2, 9, and 16, above.  Ahrin does not teach the service operation request comprises a request for the location information. 
	Sarin teaches the service operation request comprises a request for the location information in par 022: "the payment provider may request online posted data from one or more service providers that match the transaction information, such as the location and/or timestamp of the transaction."  
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the image tagging teaching of Ahrin and Miranda with the requesting location information teaching of Sarin because one would be motivated to improve Ahrin and Miranda with location information so that when the service operation is performed, payment is sent for the correct transaction.  This would increase the usefulness of the software because a transaction would have confirmation information, preventing error.  For these reasons, one would be motivated to modify Ahrin and Miranda with Sarin.  
	Per claims 4, 11, and 18, which are similar in scope, Ahrin, Miranda, and Sarin teach the limitations of claims 1, 8, and 15, above.  Ahrin does not teach sending the identifier of the particular service object to the second device comprises sending name information of the particular service object to the second device.
	Sarin teaches sending the identifier of the particular service object to the second device comprises sending name information of the particular service object to the second device in par 023: " Thus, the payment provider may perform optical character recognition on the receipt to determine items and their corresponding cost, allow the user to tag or associate each item with one or more of the other users in the split transaction, and assign costs for the split transaction appropriately."  Associating an item with a user is sending name information to the second user because the second user will have to pay for the item sent to the user.
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the image tagging teaching of Ahrin and Miranda with the sending name information teaching of Sarin because one would be motivated to improve Ahrin and Miranda with name information so that when the service operation is performed, payment is sent for the correct transaction.  This would increase the usefulness of the software because a transaction would have confirmation information of the name of the item being transacted, preventing error.  For these reasons, one would be motivated to modify Ahrin and Miranda with Sarin.  
	Per claims 6, 13, and 20, which are similar in scope, Ahrin, Miranda, and Sarin teach the limitations of claims 1, 8, and 15, above.  Ahrin further teaches the service information comprises at least one of the following information: an experience service, a contact number, promotion information, or discount information in par 0180: "Parties may correspondingly offer those particular users, or users having similar user demographics, with particular offers and promotions for those brands."
	Per claims 7 and 14, which are similar in scope, Ahrin, Miranda, and Sarin teach the limitations of claims 1 and 8, above.  Ahrin does not teach the service operation request comprises a payment request and sending the service information to the second device comprises: sending payment information to the second device, wherein the payment information is configured to cause the second device of the second user to retrieve a payment page associated with the particular service object.
	Sarin teaches the service operation request comprises a payment request and sending the service information to the second user comprises: sending payment information to the second user, wherein the payment information is configured to cause the second device of the second user to retrieve a payment page associated with the particular service object in par 024: " The payment may be made from a payment account of the other user to the user, where the payment account for the other user and the user may be provided and serviced by the payment provider. In other embodiments, the payment provider may require approval from the other user, for example, by transmitting a request to approve and process the reimbursement transaction to the other user and processing the reimbursement transaction on receipt of the approval."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the auto tagging and multiple user device .  
Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arhin et al., US PGPUB 20150154167 A1 ("Arhin"), in view of Miranda-Steiner, US PGPUB 2013/0129142 ("Miranda"), in further view of Sarin, US PGPUB 2017/0372282 A1 ("Sarin"), in further view of Hansen, US PGPUB 2015/0248719 A1 ("Hansen").  
	Per claims 5, 12, and 19, which are similar in scope, Ahrin, Miranda, and Sarin teach the limitations of claims 1, 8, and 15, above.  Though Ahrin teaches mapping service operations (see par 0184 and Figs 10A-D), Ahrin does not teach sending a location of the particular object to the second device, so that a client app of the second device invokes a map app and locates the particular object based on the location in the map app.
	Hansen teaches receiving image data and identifying a reference object from the image data and database information.  See Abstract.
	Hansen teaches sending a location of the particular object to the second device, so that a client app of the second device invokes a map app and locates the particular object based on the location in the map app in par 0106: "In some Social network users may scan products and view on a map the places where other people from the social network have scanned the same product and/or versions of the scanned product."  That more than one client device is contemplated (see Fig 1 – client device accesses the social networking site) is taught in par 022: "In particular embodiments, the web server 131 links the social networking system 130 via the network 140 to one or more client devices 110."  That a client app is taught by Hansen is taught by "social network" which is the client app which invokes the map app.  
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the image tagging teaching of Ahrin in combination with Miranda, as well as the service object teaching of Sarin, with the mapping teaching of Hansen because one would be motivated to provide visualization of location data so as to provide additional perspective.  A map is an understandable GUI element which shows the distances between locations and also where locations are in respect to landmarks.  One would therefore be motivated to provide this GUI element to a second user so that the second user could effectively gain perspective about the location of objects.  For these reasons, one would be motivated to modify Ahrin and Miranda with Hansen.
	Ahrin and Miranda do not teach service object, as explained in the independent claims.  
	Sarin teaches service object in par 061: "Additionally, image 1002 with tag 1004 and tags 1006a-c may be used to determine all the transaction participants in the split transaction processed by user 102."  The transaction is the service object because it is 
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the image tagging teaching of Ahrin in combination with the autotagging teaching of Miranda with the service object teaching of Sarin because one would be motivated to include service objects, as opposed to merely products, so as to increase the effectiveness of Ahrin's teachings.  Ahrin already teaches allowing transactions to be completed, but Sarin expands these teachings to include objects relating to service.  This would make Ahrin and Miranda's teachings more applicable to situations beyond products and would therefore allow the teachings to be used for nearly any commercial (product or service) interaction.  For these reasons, one would be motivated to modify Ahrin and Miranda with Sarin.  
	Therefore, claims 1-20 are rejected under 35 USC 103.  
Response to Arguments
35 USC 103
	Applicant states in remarks on December 22, 2020 (in response to the AFCP 2.0 decision) that metadata is the only source for 'additional information' in Miranda.  Applicant in support of this cites a portion of par 034.  However, in the portion cited by Applicant, "identified objects in the image" is a part of Miranda's invention.  Examiner notes that Miranda teaches that, separately from using metadata, "image recognition is used to extract prominent ambient features (including background, color, hue, and Objects include, but are not limited to, faces, people, products, characters, animals, plants, displayed text, and other distinguishable content in an image."  Therefore, Miranda's first pass/second pass not only teaches finding a plurality of objects and then a particular object, but also that in the second pass image recognition can be used, including displayed text in the image.  	For these reasons, the 103 rejection is maintained.  
Prior Art Made of Record but Not Relied Upon
	The following prior art is considered relevant to Applicant's disclosure but is not relied upon in the above rejection:
	Barak et al., US PGPUB 2013/0262588 A1, Tag Suggestions for Images on Online Social Networks.
	Teaches in par 047 that "logos or brands" may be detected and tagged into an image, which teaches under a broadest reasonable interpretation text because text is a part of brands.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562.  The examiner can normally be reached on M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RICHARD W. CRANDALL/           Examiner, Art Unit 3689